EXHIBIT 10.1
EMPLOYMENT AGREEMENT
     This EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of
November 1, 2008 (the “Effective Date”), by and between James L. Welch
(“Executive”) and Dynamex Inc., a Delaware corporation (the “Company”).
     In consideration of the terms, conditions, covenants, representations,
warranties and promises contained in this Agreement and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby agree as follows:
     1. Employment. The Company will employ Executive, and Executive accepts
such employment, upon the terms and conditions set forth herein, for the period
beginning on Effective Date and ending as provided in Section 2.
     2. Term. The period of employment of Executive by the Company under this
Agreement (“Employment Period”) shall commence on the Effective Date and shall
continue until terminated in accordance with the provisions of this Agreement.
     3. Position and Duties. During the Employment Period, Executive shall serve
as and have the title of the Company’s President and Chief Executive Officer and
shall report solely and directly to the Company’s board of directors (as
constituted from time to time, the “Board”). From and after the Effective Date
and during the Employment Period, Executive in his capacity as the Company’s
President and Chief Executive Officer shall have general management authority
for all operating, strategic, developmental and other significant decisions of
the Company that generally fall within the scope and powers of a president and
chief executive officer (subject to the general supervisory power of the Board
under applicable law). Executive will also serve as a member of the Board during
the Employment Period. For the duration of the Employment Period, Executive
shall devote all of his working time, attention and energies (other than
absences due to illness or vacation) to perform his duties and responsibilities
as the Company’s President and Chief Executive Officer and Executive shall not
(i) provide services for compensation (whether in the form of cash or otherwise)
to any entity or person other than the Company and its affiliates, or
(ii) engage in any other activities that conflict with his obligations to the
Company hereunder.
     4. Place of Performance. The principal place of employment of Executive
shall be at the Company’s headquarters and principal place of business in
Dallas, Texas. It is further understood and acknowledged by Executive that the
performance of his duties will require Executive to travel to the Company’s
other locations outside the Dallas, Texas area.
     5. Compensation and Benefits.
     (a) Base Salary. The Company shall pay Executive a base salary (“Base
Salary”) at an annual rate of $525,000 per year. Executive’s Base Salary shall
be reviewed annually and from time to time may be adjusted upward in the
reasonable good faith judgment of the Board or

 



--------------------------------------------------------------------------------



 



its compensation committee (the “Compensation Committee”). Executive’s Base
Salary shall be paid in approximately equal installments in accordance with the
Company’s customary payroll policies and practices in effect from time to time,
but in no event less frequently than monthly.
     (b) Annual Bonus. For each full fiscal year during the Employment Period,
Executive shall be eligible to participate in the Company’s Annual Fiscal Year
Bonus Plan, as in effect from time to time (the “Annual Bonus Plan”). The Annual
Bonus Plan of the Company in effect as of the Effective Date, together with the
targets for the payment of Executive annual bonus (“Annual Bonus”) for the
current fiscal year, is attached hereto as Exhibit A.
     (c) Expenses. The Company shall promptly reimburse Executive for all
reasonable business expenses upon reasonable substantiation and documentation in
accordance with the Company’s policies and procedures in effect from time to
time.
     (d) Vacation. Executive shall be entitled to at least four weeks of paid
vacation each calendar year during the Employment Period, which vacation time
shall accrue commencing on the Effective Date at the rate of 13.33 hours per
month.
     (e) Other Welfare, Pension and Incentive Benefit Plans. During the
Employment Period, Executive shall be entitled to participate in and to receive
benefits as a senior executive officer under all of the Company’s employee
benefit plans, programs and arrangements available to senior executive officers
of the Company, subject to the eligibility criteria and other terms and
conditions thereof, as such plans, programs and arrangements may be duly
amended, terminated, approved or adopted by the Board or the Compensation
Committee from time to time.
     (f) Equity Incentive Plan. The Compensation Committee has adopted a Long
Term Incentive Award Program under the Company’s existing Equity Incentive Plan.
A copy of this program is attached as Exhibit B to this Agreement. On the
Effective Date, the Company will grant to the Executive an award of (i) stock
options to purchase 21,667 shares of the Company’s Common Stock (at an exercise
price equal to the fair market value of the Company’s Common Stock as of the
close of business on the Effective Date) and (ii) 13,000 restricted performance
units.
     6. No Conflicts. Executive represents and warrants to the Company that
(i) he is able to enter into this Agreement, and his ability to enter into this
Agreement and to fully perform his duties of employment are not limited to or
restricted by any agreements, understandings instruments, orders, judgments or
decrees to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, non-compete agreement,
non-solicitation or confidentiality agreement with any other person or entity
which would conflict with his duties hereunder), and (iii) upon the execution
and delivery of this Agreement by the Company, this Agreement shall be the valid
and binding obligation of Executive, enforceable in accordance with its terms.
     7. Termination. Executive’s employment hereunder may be terminated under
the following circumstances:
     (a) Death or Disability. Executive’s employment hereunder shall
automatically terminate upon his death or Disability (as defined below). As used
herein, “Disability” shall

2



--------------------------------------------------------------------------------



 



mean Executive’s inability to perform the essential duties, responsibilities and
functions of his position with the Company and its affiliates for a period
aggregating 90 consecutive or 120 total days in any 360 day period as a result
of any mental or physical disability or incapacity even with reasonable
accommodations of such disability or incapacity provided by the Company or if
providing such accommodations would be unreasonable, all as determined by the
Board in its reasonable good faith judgment.
     (b) Cause. The Company shall have the right to terminate Executive’s
employment hereunder for Cause (as defined below), and such termination in and
of itself shall not be, nor shall it be deemed to be, a breach of this
Agreement. For purposes of this Agreement, the Company shall have “Cause” to
terminate Executive’s employment upon Executive’s:
     (i) the commission of a felony or any other crime involving moral turpitude
or the commission of any other act or omission involving dishonesty, disloyalty
or fraud with respect to the Company or any of its affiliates;
     (ii) continued failure to perform and to discharge his duties and
responsibilities under this Agreement (other than due to Executive’s Disability)
after the Board has provided Executive with written notice of such failure;
     (iii) any act undertaken with the intent of aiding or abetting a
competitor, supplier or customer of the Company or any of its affiliates to the
disadvantage or detriment of the Company or any of its affiliates;
     (iv) gross negligence, bad faith or breach of fiduciary duty to the Company
in connection with Executive’s responsibilities as an employee under this
Agreement;
     (v) any failure to cooperate with any investigation, audit or inquiry
involving the Company’s or any of its affiliates’ business or accounting
practices;
     (vi) continued or repeated absence from the workplace, unless such absence
is in compliance with the Company’s policy or approved or excused by the Board
or is the result of Executive’s illness or Disability;
     (vii) continued abuse of alcohol or illegal drugs (whether or not at the
workplace), repeated public drunkenness or other repeated conduct causing the
Company or any of its affiliates substantial public disgrace or disrepute or
substantial economic harm; or
     (viii) any other material breach of any material written policy of the
Company which has a material and adverse effect on the Company.
     Cause shall not exist under Section 7(b) above (except with respect clause
(i) of such section) unless and until (A) the Board shall have given the
Executive notice setting forth with specificity (1) the conduct deemed to
constitute “Cause,” (2) reasonable action that would remedy the objectionable
conduct, if susceptible to remediation, and, (3) if susceptible to remediation,
a reasonable time period (to be not less than 15 calendar days) within which

3



--------------------------------------------------------------------------------



 



Executive may take such remedial action, and, (B) if susceptible to remediation,
Executive shall not have taken such specified remedial action within such
specified time period. Executive shall also have an opportunity to be heard
before the Board regarding these matters. For the avoidance of doubt,
Executive’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any event or condition constituting Cause.
     (c) Good Reason. Executive may terminate his employment hereunder for “Good
Reason” any time within 90 days after such time as Executive has actual
knowledge of the occurrence, without the written consent of Executive, of one or
more of the following events:
     (i) any material change in the duties or responsibilities (including
reporting responsibilities) of Executive that is inconsistent in any adverse
respect with Executive’s positions, duties, responsibilities or status with the
Company immediately prior to such change (including any material diminution of
such duties or responsibilities);
     (ii) any other material breach of a material provision of this Agreement by
the Company; or
     (iii) the Company’s requiring Executive to be based at a location in excess
of 20 miles from the Company’s initial headquarters and principal place of
business in Dallas, Texas (as determined pursuant to Section 4), except for
required travel on the Company’s business to an extent substantially consistent
with Executive’s business obligations.
“Good Reason” shall not be deemed to exist hereunder unless Executive shall have
provided the Board with written notice of the event purporting to constitute
Good Reason within 60 days of its occurrence and the Company shall have failed
to cure such event within 30 days thereafter.
     (d) Without Cause. The Company shall have the right to terminate
Executive’s employment hereunder without Cause by providing Executive with a
Notice of Termination, which Notice of Termination shall specify the Date of
Termination, and such termination shall not in and of itself be, nor shall it be
deemed to be, a breach of this Agreement.
     8. Termination Procedure.
     (a) Notice of Termination. Any termination of Executive’s employment by the
Company or by Executive hereunder during the Employment Period shall be
communicated by written Notice of Termination to Executive or the Company, as
applicable. For purposes of this Agreement, a “Notice of Termination” shall mean
a notice which shall indicate the specific termination provision in this
Agreement relied upon and shall set forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of Executive’s
employment under the provision so indicated.
     (b) Date of Termination. For purposes of this Agreement, “Date of
Termination” shall mean (i) if Executive’s employment hereunder is terminated
pursuant to Section 7(a), the date of his death or Disability, (ii) if
Executive’s employment hereunder is terminated pursuant to Section 7(b), the
date on which a Notice of Termination is given, and (iii) if Executive’s

4



--------------------------------------------------------------------------------



 



employment hereunder is terminated for any other reason, the date on which a
Notice of Termination is given or any later date (within 30 days after the
giving of such notice) set forth in such Notice of Termination.
     9. Compensation Upon Termination. In the event Executive’s employment
hereunder terminates, the Company shall provide Executive with the payments and
benefits set forth below.
     (a) Death or Disability. If, during the Employment Period, Executive’s
employment hereunder shall terminate on account of death or Disability, then the
Company shall pay to Executive or his estate or beneficiaries:
     (i) Executive’s Annual Base Salary through the Date of Termination and, at
the time it would otherwise be due to be paid, any Annual Bonus for any fiscal
year of the Company that has ended prior to the year in which such termination
occurs (“Prior Year’s Bonus”) to the extent not theretofore paid;
     (ii) if Executive dies and Executive’s Date of Termination occurs at any
time after six months have elapsed of the then current fiscal year, then an
amount equal to the product of (A) the Annual Bonus that would have been paid to
Executive for such fiscal year, and (B) a fraction, the numerator of which is
the number of days in the fiscal year in which the Date of Termination occurs
through the Date of Termination and the denominator of which is 365, to the
extent not theretofore paid, at such time as the Annual Bonus for such fiscal
year would have been paid in the ordinary course; and
     (iii) to the extent not theretofore paid or provided, the Company shall
promptly pay or provide, as applicable, to Executive or his estate or
beneficiaries (A) a cash lump sum amount equal to the product of (1) Executive’s
Annual Base Salary and (2) a fraction, the numerator of which is the number of
Executive’s accrued but unused vacation days as of the Date of Termination and
the denominator of which is 365 (the “Accrued Vacation Amount”) and (B) any
other amounts (including any unreimbursed business expenses) or benefits
required to be paid or provided or which Executive is eligible to receive under
any plan, program, policy or practice or contract or agreement of the Company or
its affiliates through the Date of Termination (the Accrued Vacation Amount,
together with such other amounts and benefits, collectively, the “Other
Benefits”).
     (b) Termination By Company With Cause. If Executive’s employment is
terminated by the Company for Cause, then:
     (i) the Company shall pay in a lump sum to Executive his earned or accrued,
but unpaid, Base Salary;
     (ii) to the extent not theretofore paid, the Company shall pay to Executive
the Prior Year’s Bonus, at the time it would otherwise be due to be paid;

5



--------------------------------------------------------------------------------



 



     (iii) to the extent not theretofore paid or provided, the Company shall
promptly pay or provide, as applicable, to Executive the Other Benefits; and
     (iv) this Agreement shall terminate without further obligations to
Executive other than the obligation to pay or provide, as applicable, to
Executive the amounts and benefits provided in clauses (i), (ii) and
(iii) above.
     (c) Termination By Company Other than for Cause, Death or Disability or By
Executive for Good Reason. If, during the Employment Period, Executive’s
employment hereunder is terminated by Executive for Good Reason or by the
Company other than for Cause or on account of death of Executive or Disability,
then:
     (i) the Company shall pay in a lump sum to Executive his earned or accrued,
but unpaid, Base Salary;
     (ii) to the extent not theretofore paid, the Company shall pay to Executive
the Prior Year’s Bonus, at the time it would otherwise be due to be paid;
     (iii) to the extent not theretofore paid or provided, the Company shall
promptly pay or provide, as applicable, to Executive the Other Benefits; and
     (iv) subject to continued compliance by Executive with the covenants set
forth in this Agreement, the Company shall pay or provide, as applicable, to
Executive:
     (A) continued coverage through the Severance Period (as defined below)
under any Company health plans that are provided or made available by the
Company generally to senior executive officers of the Company; and
     (B) the amount equal to the average of the Executive’s Base Salary and
annual bonus paid during the 12 month period preceding Executive’s Date of
Termination, such amount to be paid in equal monthly installments over the
12 month period following the effective date of the release contemplated by
Section 9(d) (the “Severance Period”) in regular equal installments in
accordance with the Company’s general payroll practices (as in effect at the
Date of Termination).
     (d) Release. The severance payments to be provided by the Company pursuant
to Section 9(c) shall (i) be in lieu of any other payments by the Company to
Executive hereunder and (ii) be subject to Executive’s execution (other than in
the case of Executive’s death) of a release agreement mutually acceptable to the
Executive and the Company. Such release shall be executed and delivered (and no
longer subject to revocation, if applicable) within 60 days following the Date
of Termination. Executive hereby agrees that no severance compensation of any
kind, nature or amount shall be payable to Executive except as expressly set
forth in this Section 9 and except for such payments, Executive hereby
irrevocably waives any claim for

6



--------------------------------------------------------------------------------



 



severance compensation. Nothing contained herein shall constitute a waiver to
any amounts payable to Executive under any equity incentive or employee benefit
plan of the Company.
     10. Obligations of Executive and the Company.
     (a) Non-Disparagement. At all times following the Effective Date, neither
party hereto nor any of such parties’ respective controlled affiliates shall
make or solicit or encourage others to make or solicit directly or indirectly
any derogatory or negative statement or communication about the other party and,
in the case of Executive, any of the Company’s affiliates or any of the
Company’s and such affiliates’ respective businesses, products, services or
activities; provided, however, that such restriction shall not prohibit truthful
testimony compelled by valid legal process. Notwithstanding anything herein to
the contrary, nothing in this Section 10(a) shall prevent any party hereto from
exercising such party’s authority or enforcing such party’s rights or remedies
hereunder or that such party may otherwise be entitled to enforce or assert
under any other agreement or applicable law, or limit such rights or remedies in
any way.
     (b) Confidential Information. Executive acknowledges and agrees that, as a
result of his employment with the Company he may develop, obtain, or learn about
(or may have developed, obtained or learned about) Confidential Information, and
the success of the Company and its affiliates depends upon the use and
protection of such information. For purposes of this Agreement, “Confidential
Information” means any proprietary information, trade secrets, inventions
(whether or not patentable or reduced to practice) and all other intellectual
property and confidential or proprietary information in any form or medium
(whether merely remembered or embodied in a tangible or intangible form or
medium) whether now or hereafter existing, relating to or arising from the past,
current or potential business, activities and/or operations of the Company or
any of its affiliates. Notwithstanding the foregoing, “Confidential Information”
shall not include such portions of any information that (A) are or become
generally known to and available for use by the public other than as a result of
any act or omission by Executive or otherwise as a result of Executive’s breach
of any provision of this Agreement or (B) are or become known to Executive on a
non-confidential basis other than (1) in connection with Executive’s employment
with the Company and its affiliates or (2) in Executive’s capacity as a member
of the Board or as an officer, director or person acting in a similar capacity
of any affiliate of the Company. Accordingly, Executive will execute and agree
to be bound by the Company’s standard Non-Disclosure and Non-Solicitation
Agreement in the form of Exhibit C hereto.
     11. Enforcement.
     (a) Reliance on Covenants. Executive acknowledges that the provisions of
Section 10 are in consideration of his employment with the Company and its
subsidiaries. Executive acknowledges and agrees that the Company entered into
this Agreement in reliance on the provisions of Section 10, and the enforcement
of the provision of Section 10 is necessary to ensure the preservation,
protection and continuity of the business, trade secrets and other Confidential
Information and goodwill of the Company and its affiliates to the extent and for
the periods of time expressly agreed to herein. Executive acknowledges that he
has carefully read this Agreement and has given careful consideration to the
restraints imposed upon Executive by

7



--------------------------------------------------------------------------------



 



this Agreement, and is in full accord as to their necessity for the reasonable
and proper protection of confidential and proprietary information of the Company
and its affiliates now existing or to be developed in the future. Executive
expressly acknowledges and agrees that each and every restraint imposed by this
Agreement is reasonable with respect to subject matter, time period and
geographical area.
     (b) Enforcement of Covenants. Notwithstanding any provision to the contrary
herein, the Company may pursue, at its discretion, enforcement of Section 10 in
any court of competent jurisdiction (each, a “Court”).
     (c) Interpretation. Whenever possible, each provision of this Agreement
will be interpreted in such manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein. More
specifically, if any Court determines that any of the covenants set forth in
Section 10 are overbroad under applicable law in time, geographical scope or
otherwise, the parties to this Agreement specifically agree and authorize such
Court to rewrite this Agreement to reflect the maximum time, geographical and/or
other restrictions permitted under applicable law to be reasonable and
enforceable.
     (d) Irreparable Harm. Because Executive’s services are unique and because
Executive will have intimate knowledge of and access to Confidential
Information, the parties hereto agree that money damages would not be an
adequate remedy for any breach of Section 10, and any breach of the terms of
Section 10 would result in irreparable injury and damage to the Company and its
Subsidiaries for which the Company and its Subsidiaries would have no adequate
remedy at law. Therefore, in the event of a breach or threatened breach of
Section 10, the Company and its Subsidiaries and their respective successors and
assigns, in addition to any other rights and remedies existing in their favor at
law or in equity, shall be entitled to specific performance and/or immediate
injunctive or other equitable relief from a Court in order to enforce, or
prevent any violations of, the provisions hereof (without posting a bond or
other security), without having to prove damages. The terms of this Section 11
shall not prevent the Company from pursuing any other available remedies for any
breach or threatened breach of this Agreement, including the recovery of damages
from Executive.
     12. Mitigation. Executive shall not be required to mitigate amounts payable
under this Agreement by seeking other employment or otherwise.
     13. 280G Gross-Up. Anything in this Agreement to the contrary
notwithstanding except the following sentence, in the event it shall be
determined that any payment or distribution in the nature of compensation
(within the meaning of Section 280G(b)(2) of the Code) to or for the benefit of
Executive, whether paid or payable pursuant to this Agreement (including the
accelerated vesting of equity awards held by Executive) or otherwise (the “Total
Payments”), would be subject to the excise tax imposed by Section 4999 of the
Code, then Executive shall be entitled to receive an additional payment (the
“Gross-Up Payment”) in an amount such that, after payment by Executive of all
taxes (and any interest or penalties imposed

8



--------------------------------------------------------------------------------



 



with respect to such taxes), including, without limitation, any income taxes
(and any interest and penalties imposed with respect thereto) and excise tax
imposed upon the Gross-Up Payment, Executive retains an amount of the Gross-Up
Payment equal to the excise tax imposed upon the payments. If (a) persons
holding at least seventy-five percent (75%) of the voting power of the Company
request Executive to waive his rights to any payments that would give rise to
the imposition of the excise tax under Section 4999 of the Code in order to
subject them to the equityholder vote required by Section 280G and applicable
Treasury Regulations thereunder, and (b) Executive refuses to waive his
entitlement as requested, then Executive shall be entitled to an amount equal to
one-half of the Gross-Up Payment. Notwithstanding anything to the contrary in
this Section 13, in the event that it would be economically advantageous for
Executive, the Total Payments shall be reduced by an amount that results in the
receipt by Executive on an after-tax basis (including the applicable federal,
state and local income taxes, and the excise tax imposed by Section 4999 of the
Code) of the greatest Total Payments, notwithstanding that all or some of the
portion of the Total Payments may be subject to the excise tax.
     14. Successors; Binding Agreement.
     (a) Company’s Successors. No rights or obligations of the Company under
this Agreement may be assigned or transferred except that the Company may assign
this Agreement to any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the business
and/or assets of the Company if such successor expressly assumes and agrees to
perform this Agreement in the same manner and to the same extent that the
Company would be required to perform it if no such succession had taken place.
As used in this Agreement, “Company” shall mean the Company as herein before
defined and any successor to its business and/or assets (by merger, purchase or
otherwise) which executes and delivers the agreement provided for in this
Section 14(a) or which otherwise becomes bound by all of the terms and
conditions of this Agreement by operation of law.
     (b) Executive’s Successors. No rights or obligations of Executive under
this Agreement may be assigned or transferred by Executive other than his rights
to payments or benefits hereunder, which may be transferred only by will or the
laws of descent and distribution. Upon Executive’s death, this Agreement and all
rights of Executive hereunder shall inure to the benefit of and be enforceable
by Executive’s beneficiary or beneficiaries, personal or legal representatives,
or estate, to the extent any such person succeeds to Executive’s interests under
this Agreement. Executive shall be entitled to select and change a beneficiary
or beneficiaries to receive any benefit or compensation payable hereunder
following Executive’s death by giving the Company written notice thereof. In the
event of Executive’s death or a judicial determination of his incompetence,
reference in this Agreement to Executive shall be deemed, where appropriate, to
refer to his beneficiary(ies), his estate or his other legal representative(s).
If Executive should die following his Date of Termination while any amounts
would still be payable to him hereunder if he had continued to live, all such
amounts unless otherwise provided herein shall be paid in accordance with the
terms of this Agreement to such person or persons so appointed in writing by
Executive, or otherwise to his legal representatives or estate.
     15. Notice. For the purposes of this Agreement, notices, demands and all
other communications provided for in this Agreement shall be in writing and
shall be deemed to have been duly given when served by facsimile or delivered
either personally or by United States

9



--------------------------------------------------------------------------------



 



certified or registered mail, return receipt requested, postage prepaid,
addressed to the Company at its principal executive offices and/or to the
Executive at his address set forth on the payroll records of the Company, or to
such other address as any party may have furnished to the others in writing in
accordance herewith, except that notices of change of address shall be effective
only upon receipt.
     16. Waiver; Amendment. No provisions of this Agreement may be amended,
modified, or waived unless such amendment or modification is agreed to in
writing signed by Executive and by a duly authorized officer of the Company,
other than Executive, with the consent of the Board, and such waiver is set
forth in writing and signed by the party to be charged. No waiver by any party
hereto at any time of any breach by any other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. .
     17. Choice of Law. All questions and disputes regarding this Agreement,
including questions and disputes concerning the construction, validity and
interpretation of this Agreement, shall be governed by and construed in
accordance with the domestic laws of the State of Texas, without giving effect
to any choice of law or conflict of law provision (whether of the State of Texas
or any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Texas. In furtherance of the foregoing, the
internal law of the State of Texas shall control the interpretation and
construction of this Agreement, even though under that jurisdiction’s choice of
law or conflict of law analysis, the substantive law of some other jurisdiction
would ordinarily apply.
     18. Validity; Interpretation. Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision of this Agreement or any action in any other jurisdiction,
but this Agreement shall be reformed, construed and enforced in such
jurisdiction (in accordance, if applicable, with Section 11). The language in
this Agreement has been chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party regardless
of who may be responsible for any particular language in this Agreement.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.
     20. Entire Agreement. Except as otherwise expressly provided herein, this
Agreement (together with the exhibits attached hereto) set forth the entire
agreement of the parties hereto in respect of the subject matter contained
herein and supersede all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party hereto in respect of such
subject matter.

10



--------------------------------------------------------------------------------



 



     21. Withholding. The Company and its subsidiaries shall be entitled to
deduct or withhold from any amounts owing from the Company or any of its
subsidiaries to Executive under any written agreement or other arrangement
between the Company or any of its affiliates, on the one hand, and Executive and
any of his affiliates, on the other hand, any United States federal, state or
local or non-United States withholding taxes, excise taxes or employment taxes
(collectively, “Taxes”) imposed with respect to Executive’s compensation or
other payments from the Employer or any of its subsidiaries under this Agreement
(including wages and bonuses, if any). In the event that the Company or any of
its subsidiaries incorrectly makes or fails to make such deductions or
withholdings, then Executive shall, within thirty (30) calendar days, reimburse
the Company and its subsidiaries for any amounts paid with respect to any such
Taxes. If the Company or any of its subsidiaries withholds an amount with
respect to Taxes that exceeds the Taxes actually imposed, then the Company or
such subsidiary, as applicable, shall, as promptly as practicable, reimburse
Executive for any such excess.
     22. Enforcement. In the event any party resorts to a lawsuit or initiation
of arbitration to enforce this Agreement, the prevailing party shall be entitled
to recover the reasonable costs of pursuing a lawsuit or arbitration, including
court costs and reasonable attorney’s fees.
     23. Advice of Counsel. Executive acknowledges that he has been advised to
seek independent legal counsel for advice regarding the effect of the terms and
provisions hereof, and has obtained such advice of independent legal counsel.
     24. Executive’s Cooperation. During the Employment Period and thereafter,
Executive shall, at reasonable times and with due regard for his other
obligations, cooperate with the Company and its affiliates in any internal
investigation, any administrative, regulatory or judicial proceeding or any
dispute with a third Person as reasonably requested by the Company or any of its
subsidiaries or affiliates (including Executive being available to the Company
and its affiliates upon reasonable notice for interviews and factual
investigations, appearing at the Company’s or any of its affiliates’ request to
give testimony without requiring service of a subpoena or other legal process,
volunteering to the Company and its affiliates all pertinent information and
turning over to the Company and its affiliates all relevant documents which are
or may come into Executive’s possession, all at times and on schedules that are
reasonably consistent with Executive’s other permitted activities and
commitments).

11



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Executive has hereunto set Executive’s hand and,
pursuant to the authorization from its board of directors, the Company has
caused these presents to be executed in its name on its behalf, all as of the
day and year first above written.

                  /s/ James L. Welch                   JAMES L. WELCH    
 
                DYNAMEX INC.    
 
           
 
  By:   /s/ Richard K. McClelland    
 
  Name:  
 
RICHARD K. MCCLELLAND    
 
  Title:   Chairman of the Board, Chief Executive Officer, President and
Director    

12